DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the z-shaped roller panel from claims 3 and 13 as well as the tuck panel from claims 6-7 and 16-17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: 
Page 5, line 18 recites “Each roller flap 168, 170 includes a plurality of panels 174, 176, 78” this should be “Each roller flap 168, 170 includes a plurality of panels 174, 176, 178”.  
The reference numeral 117 is described as “moon shaped area”, it is unclear how 117 is moon shaped as the shape shown in Fig. 1 does not correspond to a circle or any shapes formed in any of the phases of the moon.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-7, 13 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “forming a z-shape in cross-section” this is unclear. The z-shape is allegedly shown in Fig. 3. It is unclear what cross section forms a z-shape. The panels of the roller flap are folded in a zig zag pattern the projects into the interior of the container, but it is not z-shaped. For the purposes of examination any flap structure that is folded in a zig-zag pattern and projects into the interior space of the container will meet this limitation. 
Claim 6 recites “a tuck panel”, this is unclear. A tuck panel is not shown in the drawings is not described in the specification. For the purposes of examination any portion of the front panel that is engaged in the opening of the container will be a tuck panel.
Claim 13 recites “forming a z-shape in cross-section” this is unclear. The z-shape is allegedly shown in Fig. 3. It is unclear what cross section forms a z-shape. The panels of the roller flap are folded in a zig zag pattern the projects into the interior of the container, but it is not z-shaped. For the purposes of examination any flap structure that is folded in a zig-zag pattern and projects into the interior space of the container will meet this limitation. 
Claim 16 recites “a tuck panel”, this is unclear. A tuck panel is not shown in the drawings is not described in the specification. For the purposes of examination any portion of the front panel that is engaged in the opening of the container will be a tuck panel.
Claims 7 and 17 are included in this rejection due to their dependencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 12-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roccaforte et al. US 4,298,123, herein after referred to as Roccaforte.
Regarding claim 1 Roccaforte discloses a container (Figs. 1 and 3) comprising: 
a plurality of panels connected together at fold lines to extend at least partially around an interior space, including a top panel (44 top side, Figs. 1-8), a front panel (38 Front panel, Figs. 
a plurality of end flaps (56, 20, 24 and 16), each end flap foldably connected to a respective one of the panels (Figs. 3-8), wherein the end flaps are overlapped with one another to enclose an end of the interior space (Figs. 2, 3. 5 and 7), wherein one of the end flaps includes a roller flap (20 overlapping wall, Figs. 1-8) foldably connected thereto, the roller flap (20) extending inward into the interior space for suspending a roll of material thereon (Figs. 1 and 2).
Regarding claim 2 Roccaforte discloses the container as recited in claim 1 and further comprising a roll of material (12 product roll) suspended on the roller flap in the interior space (Fig. 2).
Regarding claim 3 Roccaforte discloses the container as recited in claim 1 and further discloses wherein the roller flap (20) includes a plurality of panels (22 projection on either side of the fold line 34, and 28 locking tab), forming a zig zag shape that projects into the interior of the container (Fig. 1).
Regarding claim 5 Roccaforte discloses the container as recited in claim 1 and further discloses wherein the roller flap (20) includes a top panel (66) that is foldably connected (via 62) to and is adhered to a respective end flap (Col. 5, lines 12-16 adhered to respective flap 24).
Regarding claim 6 Roccaforte discloses the container as recited in claim 1 and further discloses wherein the front panel (38) includes a tuck panel (39 upper portion of front panel, Fig. 6).
Regarding claim 7 Roccaforte discloses the container as recited in claim 6 and further discloses a front closure panel (38) foldably attached to the bottom panel (40, Fig. 6) and cooperative with the tuck panel to close or open the interior space (Col. 6 line 66- Col. 7 line 2).
Regarding claim 12 Roccaforte discloses a blank for a container (Figs. 4, 6 and 8) comprising: 

a plurality of end flaps (56, 20, 24 and 16), each end flap foldably connected to a respective one of the panels (Figs. 3-8), wherein the end flaps are overlapped with one another to enclose an end of the interior space (Figs. 2, 3. 5 and 7), wherein one of the end flaps includes a roller flap (20 overlapping wall, Figs. 1-8) foldably connected thereto, the roller flap (20) configured to extend inward into the interior space for suspending a roll of material thereon (Figs. 1 and 2).
Regarding claim 13 Roccaforte discloses the blank as recited in claim 12 and further discloses wherein the roller flap (20) includes a plurality of panels (22 projection on either side of the fold line 34, and 28 locking tab), forming a zig zag shape that projects into the interior of the container (Fig. 1).
Regarding claim 15 Roccaforte discloses the blank as recited in claim 12 and further discloses wherein the roller flap (20) includes a top panel (66) that is foldably connected (via 62) to and is adhered to a respective end flap (Col. 5, lines 12-16 adhered to respective flap 24).
Regarding claim 16 Roccaforte discloses the blank as recited in claim 12 and further discloses wherein the front panel (38) includes a tuck panel (39 upper portion of front panel, Fig. 6).
Regarding claim 17 Roccaforte discloses the blank as recited in claim 16 and further discloses a front closure panel (38) foldably attached to the bottom panel (40, Fig. 6) and cooperative with the tuck panel to close or open the interior space (Col. 6 line 66- Col. 7 line 2).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roccaforte.
Regarding claim 1 Roccaforte discloses a container (Figs. 1 and 3) comprising: 
a plurality of panels connected together at fold lines to extend at least partially around an interior space, including a top panel (38 front panel, Figs. 3-4), a front panel (40 bottom panel, Figs. 3-4), a bottom panel (42 back side, Figs. 3-4) and a back panel (44 top side, Figs. 3-4); and 
a plurality of end flaps (56, 20, 24 and 16), each end flap foldably connected to a respective one of the panels (Figs. 3 and 4), wherein the end flaps are overlapped with one another to enclose an end of the interior space (Figs. 2 and 3), wherein one of the end flaps includes a roller flap (20 overlapping wall, Figs. 1, 3 and 4) foldably connected thereto, the roller flap (20) extending inward into the interior space for suspending a roll of material thereon (Figs. 1 and 2).
Regarding claim 8 Roccaforte discloses the container as recited in claim 1 and further discloses wherein the plurality of end flaps includes: a bottom end flap (20) foldably connected to the bottom panel (42), where the bottom end flap is the end flap that includes the roller flap (22 on either side of fold line 34 and 28) foldably connected (via 32 to 66, Fig. 4) thereto; a back end flap (56 flap, Fig. 4) foldably connected to the back panel (44); a top end flap (16 inner wall, 
Regarding claim 9 Roccaforte discloses the container as recited in claim 8 and further discloses wherein the plurality of end flaps is a first plurality of end flaps and further comprising a second plurality of end flaps at an opposite end of the panels from the first plurality of end flaps, wherein each end flap of the second plurality of end flaps is foldably connected to a respective one of the panels, wherein the end flaps of the second plurality of end flaps are overlapped with one another to enclose an end of the interior space opposite the first plurality of end flaps (end flaps are the same on the left and right end of the panels, Figs 1-4).
Regarding claim 10 Roccaforte discloses the container as recited in claim 9 and further discloses wherein the roller flap (left side 22 and 28, Fig. 4) is a first roller flap and wherein the second plurality of end flaps includes a bottom flap having a second roller flap foldably connected thereto (mirrored on the right side of the bottom flap, Fig. 4), the second roller flap extending inward into the interior space for suspending a roll of material thereon (Fig. 2).
Regarding claim 11 Roccaforte discloses the container as recited in claim 10 and further discloses a roll of material (12) suspended on the first and second roller flaps in the interior space (Fig. 2).
Regarding claim 12 Roccaforte discloses a blank for a container (Figs. 1 and 3) comprising: 
a plurality of panels connected together at fold lines configured for extending at least partially around an interior space, including a top panel (38 front panel, Figs. 3-4), a front panel (40 bottom panel, Figs. 3-4), a bottom panel (42 back side, Figs. 3-4) and a back panel (44 top side, Figs. 3-4); and 
a plurality of end flaps (56, 20, 24 and 16), each end flap foldably connected to a respective one of the panels (Figs. 3 and 4), wherein the end flaps are overlapped with one another to enclose an end of the interior space (Figs. 2 and 3), wherein one of the end flaps 
Regarding claim 18 Roccaforte discloses the blank as recited in claim 12 and further discloses wherein the plurality of end flaps includes: a bottom end flap (20) foldably connected to the bottom panel (42), where the bottom end flap is the end flap that includes the roller flap (22 on either side of fold line 34 and 28) foldably connected (via 32 to 66, Fig. 4) thereto; a back end flap (56 flap, Fig. 4) foldably connected to the back panel (44); a top end flap (16 inner wall, Fig. 3-4) foldably connected to the top panel (38); and a front end flap (24 outer wall, Figs. 3-4) foldably connected to the front panel (40).
Regarding claim 19 Roccaforte discloses the blank as recited in claim 18 and further discloses wherein the plurality of end flaps is a first plurality of end flaps and further comprising a second plurality of end flaps at an opposite end of the panels from the first plurality of end flaps, wherein each end flap of the second plurality of end flaps is foldably connected to a respective one of the panels, wherein the end flaps of the second plurality of end flaps are configured to be overlapped with one another to enclose an end of the interior space opposite the first plurality of end flaps (end flaps are the same on the left and right end of the panels, Figs 1-4).
Regarding claim 20 Roccaforte discloses the container as recited in claim 19 and further discloses wherein the roller flap (left side 22 and 28, Fig. 4) is a first roller flap and wherein the second plurality of end flaps includes a bottom flap having a second roller flap foldably connected thereto (mirrored on the right side of the bottom flap, Fig. 4), the second roller flap configured to extend inward into the interior space for suspending a roll of material thereon (Fig. 2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L KMET/            Examiner, Art Unit 3735    

/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735